IN THE COURT OF APPEALS OF IOWA

                                 No. 16-1568
                           Filed November 8, 2017

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LEVI LEONARD HAMILTON,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, John D.

Ackerman, Judge.



      A defendant appeals his convictions for eluding in the first degree and

operating while intoxicated. AFFIRMED.



      Rees Conrad Douglas, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Kelli Huser, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                         2


TABOR, Judge.

       At his bench trial for eluding in the first degree and operating while

intoxicated, Levi Hamilton admitted to not stopping his Chevy Malibu when police

officers signaled him to do so in the early morning hours of March 4, 2016. He

also admitted to smoking marijuana “every day usually.” But he testified March 4

was the one day he had abstained. The district court did not credit Hamilton’s

denial and found him guilty on both counts. On appeal, Hamilton claims the

State offered insufficient evidence he was under the influence of marijuana.

Because the record contains proof beyond a reasonable doubt that Hamilton

violated Iowa Code section 321J.2 (2016), we affirm his convictions.

   I. Facts and Prior Proceedings

       Around two in the morning, undercover officers saw Hamilton’s Malibu

park three feet from the curb outside a Sioux City house they suspected of

hosting illicit drug activity. The Malibu’s four occupants went inside the house for

about fifteen minutes.     The undercover officers, driving an unmarked car,

followed the Malibu when it pulled away. Officer Dan Wagner recalled Hamilton

driving the Malibu southbound “completely in what would be considered the

oncoming vehicle’s position, within a foot of the vehicles that were parked

northbound. . . . It nearly looked like he was going to hit them.”

       When a uniformed officer in a marked car showed up and activated its

overhead lights and sirens, Hamilton sped away, leading the police on a high-

speed chase through the residential neighborhood.               Officers estimated

Hamilton’s speed reached sixty-five to seventy miles per hour in a thirty mile-per-

hour zone. Hamilton abandoned the car in the back of an apartment complex
                                             3


and fled on foot. Officers pursued with the help of a K-9 unit. When officers

found Hamilton, they noticed he was unsteady on his feet, “he was stumbling a

bit,” and his eyes were red. Sioux City Officer Mike Simoni smelled the “very

strong” odor of burnt marijuana coming from Hamilton.                      Officer Simoni

transported Hamilton to the Alcohol Safety Action Program (ASAP) office in the

Woodbury County jail, where the officer detected the smell of burnt marijuana

coming from Hamilton’s breath as they were carrying on a conversation. Officer

Simoni, who had training as a drug recognition expert, testified Hamilton did not

cooperate with tests designed to measure impairment. Hamilton also refused to

provide a urine sample.

       The State charged Hamilton with eluding in the first degree,1 a class “D”

felony, in violation of Iowa Code section 321.279(3), as an habitual offender, and

operating while intoxicated,2 a serious misdemeanor, in violation of section

321J.2. Hamilton waived a jury and appeared before the district court for trial in

August 2016. After hearing testimony from several police officers, as well as

Hamilton himself, the district court found Hamilton guilty on both counts.

Hamilton now challenges those convictions.


1
  Under Iowa Code section 321.279(3), the State was required to prove the following
elements: (1) On or about the 4th day of March, 2016, the defendant was driving a motor
vehicle; (2) The defendant willfully failed to bring the motor vehicle to a stop or otherwise
eluded a marked official law enforcement vehicle driven by a uniformed peace officer
after being given a visual and audible signal to stop; (3) In doing so the defendant
exceeded the speed limit by twenty-five miles per hour or more; and (4) At the time, the
defendant was operating the motor vehicle while under the influence of alcohol or drugs
or a combination thereof.
2
  Under Iowa Code section 321J.2, the State was required to prove the following
elements: (1) On or about the 4th day of March, 2016, the defendant operated a motor
vehicle; and (2) At that time, the defendant was under the influence of alcohol, drugs, or
a combination of alcohol and drugs.
                                         4


   II. Scope and Standard of Review

       We review challenges to the sufficiency of the evidence for correction of

legal error. See State v. Hansen, 750 N.W.2d 111, 112 (Iowa 2008). We view

the record in the light most favorable to the State, and we make all legitimate

inferences and presumptions that may reasonably be inferred from the evidence.

See State v. Quinn, 691 N.W.2d 403, 407 (Iowa 2005). We will uphold the

district court’s rulings as long as substantial evidence supports them. See State

v. Howse, 875 N.W.2d 684, 688 (Iowa 2016). “Evidence is substantial if it would

convince a rational trier of fact the defendant is guilty beyond a reasonable

doubt.” Hansen, 750 N.W.2d at 112.

   III. Substantial-Evidence Analysis

       A. Preservation of Error

       Hamilton’s counsel launches his appellate argument by criticizing the

district court for “citing Hamilton’s silence as proof of the use of marijuana.”

Counsel asserts: “[I]t is not the position of American courts that failure to answer

police questions denotes guilt.” See State v. Metz, 636 N.W.2d 94, 97-98 (Iowa

2001) (discussing postarrest silence under Doyle v. Ohio, 426 U.S. 610, 618-20

(1976)).   The State contends this aspect of Hamilton’s argument was not

preserved because he did not object at trial to Officer Simoni’s testimony about

Hamilton’s lack of cooperation.
                                             5

       Hamilton’s claim under Doyle is not properly before us because he did not

raise it at trial.3 See In re K.C., 660 N.W.2d 29, 38 (Iowa 2003) (“Even issues

implicating constitutional rights must be presented to and ruled upon by the

district court in order to preserve error for appeal.”).

       B. Proof of Under-the-Influence Element

       The only issue on appeal is whether the State proved Hamilton was under

the influence of marijuana when he led officers on a high-speed chase through

the streets of Sioux City. We find ample evidence in the record to support the

district court’s conclusion the State established this element of both crimes

beyond a reasonable doubt.

       A reasonable fact finder could have based its determination of guilt on the

following testimony.        The officers recalled Hamilton driving dangerously,

accelerating into the opposing lane of traffic, and nearly sideswiping parked cars.

On appeal, Hamilton creatively contends his ability to control the Malibu at a high

rate of speed without striking the parked cars actually showed his unimpaired

mental and physical capacities. But our case law allows the fact finder to infer

impaired judgment from a driver’s decision to evade police.                  See State v.

Truesdell, 679 N.W.2d 611, 616 (Iowa 2004) (“Truesdell also drove the vehicle at

a high rate of speed, and nearly struck store employees in the parking lot.”). The




3
  Even if Hamilton had objected, the record before us does not support his contention the
district court impermissibly relied on his postarrest silence as proof of guilt. Furthermore,
proof of a driver’s refusal to submit to chemical testing is admissible in determining a
violation of section 321J.2. See Iowa Code § 321J.16; State v. Bloomer, 618 N.W.2d
550, 552 (Iowa 2000).
                                        6


officers also believed Hamilton’s circuitous route, including unnecessary turns,

signaled his disorientation.

       An officer trained in drug recognition noticed Hamilton’s eyes were red—“a

sign of smoking cannabis,” which “enlarges the blood vessels in your eyes.”

Hamilton was also unsteady on his feet and slurred his speech.                And

significantly, the officer smelled burnt marijuana on Hamilton’s breath. In his own

testimony, Hamilton admitted being a daily marijuana smoker, but he denied

smoking on March 4th, claiming he “was broke.” The district court concluded

Hamilton’s denial was “just not believable.” We defer to that credibility finding.

See State v. Weaver, 608 N.W.2d 797, 804 (Iowa 2000) (noting the trier of fact is

in a better position to assess credibility).   In addition, the district court was

allowed to consider Hamilton’s chemical-test refusal and the possible reasons

why he would refuse testing in deciding whether he was under the influence.

See State v. Massick, 511 N.W.2d 384, 387 (Iowa 1994).

       The district court’s findings of guilt were supported by substantial

evidence. We affirm Hamilton’s convictions for first-degree eluding and operating

while intoxicated.

       AFFIRMED.